Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,958,931 and over claim 4 of U.S. Patent No. 10,606,337 in view of Carrizo et al., US Patent Appl. Pub. No 2011/1054003, and further in view of Priyadarshi et al., US Patent Appl. Pub. No. 2017/0192484.
Claim 1 of U.S. Patent No. 9,958,931 and claim 4 of U.S. Patent No. 10,606,337 disclose all claim limitations of claims 1, 15, and 16 in the current Application except specifically stating the optimization scheme intended for improving the current operation metric.
Carrizo teaches a CPU platform 100 (FIG(s) 1-2), wherein based on particular workload execution, the CPU’s knobs are configured to optimal setting values, thus, improving the platform performance (paragraphs 0010, 0025, 0030, paragraph 0035, lines 10-21, and paragraph 0069).

The combination of Carrizo with claim 1 of U.S. Patent No. 9,958,931 and with claim 4 of U.S. Patent No. 10,606,337, respectively, does not specifically state the at least one optimization scheme is determined based further on at least one execution phase of each of at least one application currently executed by the computing system.
Priyadarshi teaches a processor-based system (FIG. 4), utilizing dynamic selection of optimal voltage and frequency settings used for dynamic clock and voltage scaling (DCVS) based on evaluation of the current program execution phase of the workload in order to apply such optimized clock and voltage settings in the upcoming program execution phase of the workload (Abstract, lines 13-17, paragraph 0008, lines 17-24, paragraph 0009, paragraph 0010, lines 12-18, paragraph 0011, lines 12-19, FIG. 1, paragraph 0025, lines 6-23, paragraph 0026, lines 4-7). Thus, optimizing the power consumption without compromising the performance (paragraph 0003, lines 29-31, paragraph 0005, lines 18-22, paragraph 0022, lines 5-9, lines 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Priyadarshi with the combination of Carrizo with claim 1 of U.S. Patent No. 9,958,931 and with claim 4 of U.S. Patent No. 10,606,337, respectively, in order to 
Claims 2-14 and 17-20, being dependent on respective claims 1 and 16, are rejected based on the same ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-8, 11-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrizo et al., US Patent Appl. Pub. No 2011/1054003 in view of Priyadarshi et al., US Patent Appl. Pub. No. 2017/0192484.
Regarding claim 1, Carrizo discloses a method for self-tuning a computing system (FIG(s) 1-9), comprising:
measuring a current operation metric representing a current performance of the computing system (paragraph 0013, lines 6-9, paragraph 0029, paragraph 0057, lines 21-24, paragraph 0060, lines 12-29);
determining, based on the current operation metric and a target metric (preset standardized labeled conditions of the platform performance – paragraph 0019, lines 9-16, paragraph 0026, lines 11-16, paragraph 0032, lines 14-20, paragraph 0058, lines 1-
setting each of the system knobs listed in the at least one determined optimization scheme to its respective optimal value (paragraph 0012, lines 23-26, paragraph 0030, lines 21-36, paragraph 0034, lines 16-25, paragraph 0070, lines 13-17, paragraph 0071, lines 1-10).
Regarding claims 16 and 15, Carrizo discloses  a system and non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process for self-tuning of a computing system (paragraphs 0014 and 0017), the process comprising all claim limitations, as addressed above for claim 1.
In addition, with respect to claims 1, 15, and 16, Carrizo further discloses during execution of the workload, executing at least one application, and the optimization (respective optimization scheme) being performed based on the currently executed workload (i.e. based on the currently executed application(s) – paragraph 0019, lines 1-19, paragraph 0025).
Carrizo does not specifically state the at least one optimization scheme is determined based further on at least one execution phase of each of at least one application currently executed by the computing system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Priyadarshi with the method, system, and non-transitory computer readable medium disclosed by Carrizo in order to implement the at least one optimization scheme is determined based further on at least one execution phase of each of at least one application currently executed by the computing system. One of ordinary skill in the art would be motivated to do so in order to optimize the power consumption without compromising the performance.
Regarding claim 4, Carrizo further discloses the method, wherein the plurality of system knobs includes configuration parameters (paragraph 0010, lines 1-13).
Regarding claims 6 and 18, Carrizo further discloses the method and system, further comprising:

selecting the respective optimal value for each of the plurality of system knobs based on the testing of the at least one knob configuration (paragraph 0038-0041, 0056, 0063, 0069-0079).
Regarding claim 7, Carrizo further disclose the method, as per claim 6, wherein testing the at least one knob configuration for each of the plurality of system knobs further comprises:
iteratively setting each of a subset of the plurality of system knobs to a temporary value (FIG(s) 5-6, paragraphs0030, 0060, and 0063).
Regarding claim 8, Carrizo further discloses the method, as per claim 7, further comprising:
continuously monitoring an operation of the computing system; and dynamically tuning the plurality of system knobs based on changes in the operation of the computing system (paragraph 0010, lines 12-13, paragraph 0019, paragraphs 0056-0058, 0060, and 0063).
Regarding claim 11, Carrizo further discloses the method, wherein the current operation metric is of a current workload of the computing system, wherein the current workload of the computing system includes at least one application (paragraph 0011).
Regarding claim 12, Carrizo further discloses the method, wherein measuring the current operation metric further comprises: running the computing system, wherein the 
Regarding claim 13, Carrizo further discloses the method, wherein measuring the current operation metric further comprises: executing a current workload of the computing system until completion of the current workload, wherein the current operation metric is measured when execution of the current workload is completed (FIG. 4, paragraphs 0056-0059).
Regarding claim 14, Carrizo further discloses the method, he computing system including a plurality of components, wherein setting each of the knobs listed in the at least one determined optimization scheme to its respective optimal value causes reconfiguration of the plurality of components (paragraphs 0010 and 0056).
Claims 2, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrizo et al., US Patent Appl. Pub. No 2011/1054003 in view of Priyadarshi et al., US Patent Appl. Pub. No. 2017/0192484, and further in view of Wikipedia Machine learning definition (referred to as NPL1 herewith).
Regarding claims 2, 9, and 19, Carrizo and Pi disclose the method and system as per claims 1, 7, and 18, respectively.
Carrizo further discloses unpredictability and dynamically changing workload for the platform (paragraphs 0010-0011).
With respect to claim 2, Carrizo and Priyadarshi do not specifically state the at least one optimization scheme is determined using machine learning.
With respect to claims 9 and 19, Carrizo and Priyadarshi do not specifically state the at least one optimization scheme is determined using reinforcement learning.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the machine learning algorithms and the reinforced learning approach, as suggested by NPL1 with the method and system disclosed by Carrizo and Priyadarshi, which experience a complex, dynamically changing workload, in order to implement the at least one optimization scheme is determined using machine learning and the at least one optimization scheme is determined using reinforcement learning, respectively. One of ordinary skill in the art would be motivated to do so in order to properly determine the optimization scheme in view of the unpredictable and dynamically changing workload in the platform.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrizo et al., US Patent Appl. Pub. No 2011/1054003 in view of Priyadarshi et al., US Patent Appl. Pub. No. 2017/0192484, and further in view of Brown et al., US Patent Appl. Pub. No. 2008/0133608.
Regarding claim 3, Carrizo and Priyadarshi disclose the method, as per claim 1.

Brown teaches a system and method for managing workloads, utilizing analysis of historical and current workload, and dynamically adjusting the system settings/knobs, accordingly (Abstract, FIG(s) 4-5, paragraphs 0059-0073). Brown further teaches mapping the incoming requests (associated with the workload) to respective priority bucket of plurality of buckets (FIG. 6, 620a-s, paragraphs 0074-0075). In addition, Brown further teaches changing the allocation of the incoming request(s) to different priority buckets or delaying the incoming request fed into the buckets based on the workload assignment (paragraph 0076). Thus, optimizing the settings for improved performance in relation to different workloads (paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Brown with the method disclosed by Carrizo and Priyadarshi in order to implement mapping a current workload of the computing system to at least one bucket, wherein one of the at least one optimization scheme (disclosed by Carrizo) is determined for each of the at least one bucket. One of ordinary skill in the art would be motivated to do so in order to improve the performance in relation to different workloads.
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrizo et al., US Patent Appl. Pub. No 2011/1054003 in view of Priyadarshi et al., US .
Regarding claims 5 and 17, Carrizo and Priyadarshi disclose the method and system, as per claims 1 and 16, respectively.
Carrizo and Priyadarshi do not specifically state predicting a future workload based on a current workload of the computing system, wherein the at least one optimization scheme is determined based further on the predicted future workload.
Li teaches machine learning for workload prediction based on algorithms, which take in consideration the currently executed workload, deriving, based on the current workload, a prediction model to be applied to future workload, and changing the resource configuration of the compute node, accordingly (Abstract, column 1, lines 39-64, FIG(s) 1-5, column 6, lines 24-48, column 7, lines 35-55). Thus, ensuring accurate system resource adjustments for dramatically shifting workloads (column 1, lines 23-34, column 6, lines 49-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Li with the method and system disclosed by Carrizo and Priyadarshi in order to implement predicting a future workload based on a current workload of the computing system, wherein the at least one optimization scheme is determined based further on the predicted future workload. One of ordinary skill in the art would be motivated to do so in order to ensure accurate system resource adjustments for dramatically shifting workloads.
s 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrizo et al., US Patent Appl. Pub. No 2011/1054003 in view of Priyadarshi et al., US Patent Appl. Pub. No. 2017/0192484, and further in view of Riel et al., US Patent Appl. Pub. No. 2007/0124684.
Regarding claims 10 and 20, Carrizo and Priyadarshi disclose the method and system, as per claims 1 and 16, respectively.
Carrizo and Priyadarshi do not specifically state the at least one optimization scheme is determined based further on a cost of changing values of the plurality of knobs.
Riel teaches dynamically changing the configuration for plurality of servers in response to the current and future workload such that the cost for each evaluated configuration combination is calculated, and one of the configurations is selected and applied (with respective action(s)) to the group of servers (Abstract, paragraphs 0010-0011, FIG(s) 1-2, paragraph 0018, paragraph 0028, lines 1-7, paragraph 0037, lines 1-5, 14-16, paragraph 0038, lines 1-3, paragraph 0039, paragraph 0040, lines 5-8, paragraph 0041, lines 1-2, paragraph 0043, lines 1-4, paragraph 0048, paragraph 0049, lines 1-3). Thus, minimizing the cost of operations (Abstract, paragraph 0043, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Riel with the method and system disclosed by Carrizo and Priyadarshi in order to implement the at least one optimization scheme is determined based further on a cost of changing values of the plurality of knobs. One of ordinary skill in the art would be motivated to do so in order to minimize the cost of operations.
Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1, 15, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The same was argued for the dependent claims, thus, moot for the same reason.
The additional Applicant's argument with respect to claim 3 have been fully considered but they are not persuasive.
The Applicant argued in essence that the combination of Carrizo and Brown does not teach an optimization scheme being determined for each bucket because the Brown reference does not mention or suggest optimization schemes or buckets, let alone suggest determining an optimization scheme for each bucket.
The examiner disagrees. Brown clearly discloses mapping the workload request to respective bucket of a plurality of buckets, as addressed above (FIG. 6, 620a-s, paragraphs 0074-0075). Brown further discloses reallocation adjustments (i.e. optimization) of system resources utilizing the mapped workload requests to buckets (paragraphs 0073-0076). Furthermore, Carrizo clearly disclose determination of different optimization schemes based on workload execution (see rejection of claim 1 above). Accordingly, the combination of Carrizo, Priyadarshi, and Brown meets the argued claim language and functionality of amended claim 3.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEFAN STOYNOV/Primary Examiner, Art Unit 2186